DISMISS; and Opinion Filed September 15, 2013.




                                                                    In The
                                                    nf Appiati
                                                      Qøurt
                                     3FftI! Jntrirt øf t!’xiui at Jattaii
                                                         No 05-13-00699-CR

                                              DANIEL LEE KNOD, Appellant
                                                         V.
                                             THE STATE OF TEXAS, Appellee

                                 On Appeal from the 265th Judicial District Court
                                              Dallas County, Texas
                                      Trial Court Cause No. F12-35548-R

                                            MEMORANDUM OPINION
                                        Before Justices Bridges, Fillmore, and Lewis
                                                 Opinion by Justice Lewis
           Daniel Lee Knod pleaded guilty to theft of property having a value of $1,500 or more but

less than $20,000.                Pursuant to a plea agreement, the trial court assessed punishment at

confinement in a state jail for 365 days. Appellant waived his right to appeal in conjunction with

the plea agreement. See Blanco v. State, 18 S.W.3d 218, 219—20 (Tex. Crim. App. 2000). The

trial court certified both that appellant waived his right to appeal and that the case involves a plea

bargain and appellant has no right to appeal.’ See Tex. R. App. P. 25.2(d); Dears v. State, 154
S.W.3d 610 (Tex. Crim, App. 2005).




       Appellant informed the trial court at a hearing on September 10, 201 3 that he filed a pro se notice of appeal despite the waiver of his right
to appeal; however, he no longer desires to appeal his conviction.
      We dismiss the appeal for want of jurisdiction.




                                                   /David Lewisl
                                                   DAVID LEWIS
                                                   JUSTICE
Do Not Publish
Thx. R. An. P.47

130699P.U05




                                             -2-
                                          0
                                (niirt nf ppia1a
                        3Fifti itrirt nf axis at Ja1ta
                                        JUDGMENT

DANIEL LEE KNOD, Appellant                             On Appeal from the 265th Judicial District
                                                       Court, Dallas County, Texas
No. O513OO699CR              V.                        Trial Court Cause No. Fl235548R,
                                                       Opinion delivered by Justice Lewis,
THE STATE OF TEXAS, Appellee                           Justices Bridges and Fillmore participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


                        th
                        18
Judgment entered this        day of September, 2013.




                                                     /David Lewis!
                                                     DAVID LEWIS
                                                     JUSTICE




                                               —3—